Case 1:14-cv-O4717-FB-RLI\/| Document 872 Filed 12/19/18 Page 1 of 2 Page|D #: 61261

UNITF..D STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

NATIONAL RAILROAD PAssENoER
coRPORATIoN, er az.,

TO .FE]). R. CIV. P. 41

D efe ndants.

)
cERTAIN UNDERWRITERS AT LLoYI)’s, ) case NO. 1;14-cv-04717_FB_RLM
LoNDoN, et 31., )

) sTIPULATIoN or DISMISSAL

Plainaffs, ) wITH PREJUDICE AS TO CLAIMS
) BETWEEN AMTRAK AND THE
v- ) CONTINENTAL INSURANCE

) COMPANY PURSUANT

)

)

)

)

1

 

Defendant National Railroad Passenger Corporation (“Amtrak”) and Co»Defendant The
Continental Insurance Cornpany, as successor in interest to certain policies issued by I-Iarbor
Insurance Company, and as successor by merger to Pacific lnsurance Cornpany (“Conti.nental”),
through their undersigned counsel and pursuant to Federal Rule of Civil Procedure 41, stipulate and
agree that all remaining claims, including ail claims, cross-claims, counter-claims, third-party claims,
and other claims, between Amtrak and Continental in the above~captioned case are dismissed with
prejudice Amtrak and Continental each shall bear their own respective costs, expenses, and

counsel fees. All ofAmtrak’s claims against other parties in the case are not dismissed and remain

SO ORDERED:

 

Dated:

 

Case 1:14-cv-O4717-FB-RLI\/| Document 872 Filed 12/19/18 Page 2 of 2 Page|D #: 61262

./`.__

Agreed to on December ~_, 2018 by:

///W /2/’§’/”*9

‘_i}€§;m.s. release Esq.

-.'"{rthur A. Povelones, ]r., Esq. (pm hac vice)

HARDIN, KUNDLA, MCKEON &
POLE'ITO, P.A.

673 Morris Avenue

Springiield, N_`[ 07081

Telephone: (973) 912-5222

`favate a hkrn ` .corn

alwlw_s@mnp_ao_m

Affom¢j)sj%r T/ae Corzzfz`nerzta[ lammme Compa@),

m summer in interest ta certain policies earned !g»y

Har&ar lawrence Compa¢y), and as nimmer by

ranger to Paajz`s Imarame Corr{parg)

Rhonda D. Orin

Daniel J. Hea_lyr

Stephen D. Palley fpm bar afse)
ANDERSON KILL, L.L.P.

1717 Pennsylvania Avenue, N.W.
Washington, DC 200()6
Telephone: (202) 416-6500
roi;in@andersonkill.com
dhealy@andersonkill.com
spalley@andersonki]l.com
Aifomej).rj%r Natz'ona/ Raz`!mad Pa.rrerzger Carporation

